UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA F I L E D
) JAN 1 0 2012
LAMARRROWELL» g ;::.:::::‘.:i..';‘:,':;:i;::':::;~:.mt,
Petitioner, )
v. § civil A@ri@n No. 12 
WILLIAM K. SUTER, et al., g
Respondents. §

MEMoRANDUM oPINIoN ,

n This matter is before the Court for consideration of petitioner’s application to proceed in

_nforrnaipauperis and pro se petition. The Court will grant the application and dismiss the petition.
Petitioner  submitted petitions and motions to the Supreme Court, and these
submissions either have been returned because they did not comply with Supreme Court rules,
see:ge`rzer¢iizlly ('Iompli 1111 2-15, or have not been returned at all, see id. 1111 16, 18. According to
petitioner, "[t]here is no legally valid reason for the [respondents] to reject [his] documents, yet
by refusing to accept his submissions, the [respondents] deprived [him] of his right to access the
Supreme Court in a meaningful manner." Ia'. at 7. Petitioner demands an a court order directing
respondents "to' grant . . . court review to determine whether the rejections . . . ;was A[si:c] error."
m  , , . . . .. .
The Clerk of the Supreme Court is the designated recipient of all documents filed with

the Suprerne Court, land is authorized to reject any filing that does`inot comply with the applicable

rules and orders. See Sup. Ct. R. l. This Court has no authority to determine what action, if any,
must be taken by the Justices of the Supreme Court and by the Supreme Court’s administrative
officers. See In re Marin, 956 F.Zd 339, 340 (D.C. Cir.), cert deniea’, 506 U.S. 844 (l992). In
any event, judges and other court officials have absolute immunity for actions taken in a judicial
or quasi-judicial capacity. Stump v. Sparkman, 435 U.S. 349, 356 (1978).
The Court will dismiss this action for failure to state a claim upon which relief can be

granted. See 28 U.S.C. § l9l5A(b). An Order consistent with this Memorandum Opinion will

iél/

U ' ed S ‘V/[jist'rict Judge
/.

z /?”"""t

be issued separately on this same date.

DATE; /}#[?/,